CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act May 15, 2014 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28- 8551-6696 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure On May 15, 2014, we published a press release to announce the financial results of our quarter ended March 31, 2014. On the same day, we completed a conference call to announce the same financial results. A copy of press release and the script for the conference call are attached hereto as Exhibit 99.1 and Exhibit 99.2 respectively and are incorporated herein in their entirety. Section 9 – Financial Statements and Exhibits Item 9.01:Financial Statements and Exhibits (c) Exhibits Exhibit No.
